OPINION ON MOTION FOR REHEARING
CHAVEZ, Justice.
We overrule the motion for rehearing filed by appellees, Pat Baker Company, Inc., et al (collectively “Baker defendants”). The Baker defendants sought rehearing of this appeal, for which the opinion was delivered and filed on July 10, 1997, wherein we reversed the judgment of the trial court and granted a new trial to appellants, Gwendolyn Kay Wilson, et al (collectively “Wilson plaintiffs”), and Tucker Wireline Services, Inc. (“Tucker”). The narrow legal and public policy question presented by the Baker defendants’ motions for rehearing is whether this Court will sanction the possibility of disparate adjudications of liability claims.

Factual and procedural synopsis

On April 13, 1994, a highly-specialized truck laden with radioactive materials and computerized well-probing instruments belonging to Tucker was involved in a nighttime accident on a rural bridge, in which the truck left the bridge and landed upside-down in the creek below. The accident occurred while the truck was traversing a narrow rail-car overlay which had been placed on the bridge by the Baker defendants. Eddie Wilson, the truck’s driver and also an employee of Tucker, died in the accident. The truck sustained enormous damage.
The Wilson plaintiffs sued the Baker defendants (and others with whom claims were settled and/or nonsuited prior to trial) on wrongful death claims. Tucker intervened in the suit as a plaintiff to recover the property damage to its truck. The case was tried to a jury. Reduced to essentials, the liability claims of the Wilson plaintiffs and Tucker were premised on a singular inquiry: Were the Baker defendants responsible for the accident? The Baker defendants contested liability as to both the Wilson plaintiffs and Tucker.
Evidence was received at trial that the Wilson plaintiffs sustained damages within a range from $1,334,228.95 to $1,559,122.95, and that Tucker sustained damages of approximately $428,000. The jury awarded $750,000 to the Wilson plaintiffs, and $15,300 to Tucker.
The trial court entered judgment in accordance with the verdict, after applying settlement credits and reducing the jury’s award to account for the jury’s comparative negligence finding. This appeal was docketed and the Wilson plaintiffs and Tucker filed separate briefs as appellants. Both the Wilson plaintiffs and Tucker sought a new trial.
Tucker contended, inter alia, that its damages were established as a matter of law. We agreed, sustaining Tucker’s seventh point of error. The entire case was remanded for a new trial.

*188
Discussion

We note that, in their motions for rehearing, the Baker defendants have not assailed our determination that the jury’s award to Tucker was against the great weight and preponderance of the evidence. The Baker defendants take issue, instead, with the effect given to such determination. The Baker defendants would prefer to see only Tucker receive a new trial.
The controversial portion of our opinion appears to subsist in its next-to-final paragraph, which provides as follows:
Tucker’s seventh point of error is sustained, as we believe that the trial court’s error in overruling Tucker’s motion for new trial caused the rendition of an improper judgment in this case, and we shall remand the case for a new trial. Tex. R.App. P. 81(b)(l).[ 1] New trial is the only remedy at our disposal in the instant case. See, e.g., Guckian v. Fowler, 453 S.W.2d 323, 331-32 (Tex.Civ.App.-Corpus Christi 1970, writ dism’d). Because Tucker’s damages are unliquidated, [and because the Baker defendants contest liability,] we must order a new trial as to liability as well as damages. Tex.R.App. P. 81(b)(l).[ 2] The facts and issues related to liability for the accident underlying this appeal are the same for Tucker as for the Wilson [plaintiffs]; therefore, the Wilson [plaintiffs’] ease must also be remanded for a new trial. See, e.g., State Dept. of Highways and Public Transp. v. Cotner, 845 S.W.2d 818, 819 (Tex.1993); Turner, Collie & Braden, Inc. v. Brookhollow, Inc., 642 S.W.2d 160, 166 (Tex.1982). Because our holding with respect to Tucker is dispositive of the entire case, we need not rule on the Wilson [plaintiffs’] points of error today. Tex. R.App. P. 90(a).[ 3]
Gwendolyn Kay Wilson, et al v. Pat Baker Company, Inc., Baker Brothers, Inc., and James Davis, No. 13-96-058-CV, slip op. at 11, 1997 WL 691471 (Tex.App.-Corpus Christi July 10, 1997).
Based on the evidence adduced at trial, Tucker was clearly entitled to relief. However, were only Tucker remanded to the trial court, the judgment entered as to the Wilson plaintiffs would preclude relitigation of liability issues on retrial. State Dept. of Highways and Public Transp. v. Cotner, 845 S.W.2d 818, 819 (Tex.1993). Such a result would be erroneous. See id. Further, because the Baker defendants contest liability, the outcome obtained under such a scenario would flout the policy embodied by Texas Rule of Appellate Procedure 44.1(b). See Tex.RApp. P. 44.1(b) (“The court may not order a separate trial on unliquidated damages if liability is contested.”).
In a relevantly similar context, we note that
[a]s a general rule, when one party appeals from a judgment, a reversal as to him will not justify a reversal as to other nonap-pealing parties. This rule does not, however, apply where the respective rights of the appealing and nonappealing parties are so interwoven or dependent on each other as to require a reversal of the entire judgment. Lockhart v. A.W. Snyder & Co., 139 Tex. 411, 163 S.W.2d 385, 392 (1942). In such a case, the court must reverse the entire judgment in order to provide the appellant with full and effective relief. Saigh v. Monteith, 147 Tex. 341, 215 S.W.2d 610, 613 (1948). See also, Truck Drivers, Chauffeurs, Warehousemen and Helpers, Local No. 911 v. Whitfield Transportation, Inc., 154 Tex. 91, 273 S.W.2d 857 (1954); Kansas University Endowment Association v. King, 162 Tex. 599, 350 S.W.2d 11 (1961).
Turner, Collie & Braden, Inc. v. Brookhollow, Inc., 642 S.W.2d 160, 166 (Tex.1982).
If we remand only as to Tucker’s claims against the Baker defendants, the liability finding in the second trial could be inconsistent with the result of the first trial. See Turner, Collie & Braden, Inc. v. Brookhollow, Inc., 642 S.W.2d at 166. The possibility of inconsistent results is intolerable. Id. For this reason, the entire judgment must be *189reversed and the entire cause remanded for new trial. See id.
We perceive no fundamental unfairness in remanding all parties for a new trial. The Wilson plaintiffs and Tucker have asked this court for a new trial. In such a new trial, the Baker defendants, who contest liability for the accident, would receive another chance to vigorously defend the suit, and possibly recover a take-nothing judgment against Tucker and the Wilson plaintiffs. Further, to the extent this may be an issue, judicial resources will not be significantly depleted, as the respective cases of the Wilson plaintiffs and Tucker only diverge on the question of damages.
The motion for rehearing is overruled.
SEERDEN, C.J., dissents.

. See Tex.R.App. P. 44.3, 44.1(a)(1).


. See Tex.R.App. P. 44.1 (b).


. See Tbx.R.App. P. 47.1.